*529OPINION of the Court, by
Ch. J. Boyle;
— .Ac-cordintj to the uniform course of the decisions of this court, the plaintiff was entitled to recover in this case the amount of the consideration paid and interest thereon from the time when it was paid. The court below r ... . therefore erred in instructing the jury that it-was m their discretion to give or to refuse to give interest upon the amount of the consideration from the time when it ]%vas paid-
Tudgment reversed and cause remanded for new proceedings.
*530The cause was suspended until spring term 1&15, when a farther opinion was delivered.
Upon farther consideration of this case we are of opinion that the court below, also erred in not permitting the plaintiff to give evidence of the value of land of the same quality of that mentioned in the contract declared on, and in the same neighborhood, at the date of the contract. The amount of the consideration is not expressed in the contract, and is in its nature uncertain ; an¿ where such is the case we cannot doubt that evidence of the value of the land at the time of the contract is proper and admissible. Whether proof of the value of other land in the neighborhood, of the.same quality, is proper or not, is a point about which there is more room to doubt. We are inclined however to think it admissible, not as affording the criterion of damages to be recovered, but as circumstantial evidence only of the value of the land contracted for, which is the criterion. Where the parties by the terms of the contract have liquidated and agreed upon the price, that will be the most direct evidence of the value as between them ; but where they have not thus fixed the price, any other circumstances tending to shew the value of the land, must be admissible ; and the value of other land in the neighborhood, is a circumstance of this sort.
, With this addition and correction of the former opi* nion herein, the judgment then given is to stand unal* tered and affirmed.